     Case 4:21-cr-00009 Document 130 Filed on 09/09/21 in TXSD Page 1 of 2

                                                     U.S. Department of Justice
                                                     Tax Division




                                                     Western Criminal Enforcement Section
                                                     P.O. Box 972                     202-514-5762 (v)
                                                     Washington, D.C. 20044           202-514-9623 (f)

                                                 September 9, 2021

VIA EMAIL
The Chambers of The Honorable George C. Hanks
United States District Court Judge
For the Southern District of Texas
ATTN: Jesus Argelis Guajardo
               Re:    United States v. Robert T. Brockman, 4:21-cr-009-GCH


Dear Judge Hanks:

        In preparation for the competency hearing, the government subpoenaed Defendant’s
former company, Universal Computer Systems Holding (“UCSH”), for correspondence sent by
Defendant during the time period of his purported cognitive diagnoses. Prior to producing the
documents to the government, UCSH provided the documents to Defendant’s attorneys to review
for privilege. On August 31, 2021, UCSH made a production in response to the subpoena.
Although Defendant had removed documents for privilege, no privilege log was provided with
the production.

        On September 1, 2021, the government asked Defendant’s attorneys to provide a
privilege log related to the production. Defendant provided a privilege log on September 6,
2021. See Exhibit 1. Defendant’s September 6, 2021 privilege log withheld under the attorney-
client privilege four emails written by Defendant to non-lawyers that did not copy any attorneys.
Those claims are present at Log Numbers 15, 24, 32, and 49.

        This is not the first time Defendant has made what appears to be an overbroad assertion
of attorney-client privilege over Defendant’s emails. On May 11, 2020, Defendant withheld as
attorney-client privileged forty-one emails sent by Defendant to non-lawyers.1 See Exhibit 2.
Among other claims, Defendant claimed privilege over emails sent to his pilot, fellow UCSH
executives, his administrative assistant, and his son. Those claims are present at Log Numbers
8, 9, 16, 115, 123, 205, 206, 210, 234, 238, 239, 242, 252, 262, 263, 267, 282, 290, 311, 317,
319, 324, 328, 344, 345, 373, 389, 404, 406, 416, 425, 459, 469, 481, 484, 485, 486, 507, 509,
513, and 520.


1
  Although this was a grand jury subpoena, this production also covers the relevant period of
time where Defendant was running his multi-billion dollar company while apparently exhibiting
to doctors that he was cognitively impaired.
     Case 4:21-cr-00009 Document 130 Filed on 09/09/21 in TXSD Page 2 of 2

                                              -2-

       On September 7, 2021, the government asked Defendant’s attorneys to provide additional
information justifying their privilege claims. See Exhibit 3. On September 9, 2021, Defendant’s
attorneys declined to provide any additional information. See Exhibit 4.

        Based on the information provided, the government cannot evaluate whether Defendant
has properly invoked the privilege. Accordingly, the government respectfully requests that the
Court order Defendant to provide the basis for how his emails to non-attorneys are covered by
the attorney-client privilege.


                                                    Very truly yours,

                                                    DAVID A. HUBBERT
                                                    ACTING ASSISTANT
                                                    ATTORNEY GENERAL

                                                    s/ Lee F. Langston
                                                    LEE F. LANGSTON
                                                    Trial Attorney
                                                    Department of Justice Tax Division
                                                    202-353-0036
                                                    Lee.F.Langston@usdoj.gov
